In a proceeding instituted by John Galligan, heir at law and next of kin of the decedent, Edward Boche, here appellant, to procure an order, in pursuance of Surrogate’s Court Act, section 20, subdivision 6, opening, vacating, modifying and setting aside the decree, dated December 3, 1931, admitting the will of the deceased to probate, as far as that decree affects or purports to affect the rights of petitioner, and permitting him to file objections to the probate of the alleged last will and testament, final decree of the Surrogate’s Court, Queens county, denying petitioner’s application, unanimously affirmed, in so far as an appeal therefrom is taken, with costs to the executors and trustees, respondents, payable out of the estate. No opinion. Present — ■ Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ..